[Cite as State v. Morgan, 2021-Ohio-1867.]


                                       COURT OF APPEALS
                                     LICKING COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :      JUDGES:
                                             :      Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                   :      Hon. Patricia A. Delaney, J.
                                             :      Hon. Earle E. Wise, Jr., J.
-vs-                                         :
                                             :
RASHIDAH S. MORGAN                           :      Case No. 2021 CA 00004
                                             :
        Defendant-Appellant                  :      OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Case No. 18CR776




JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   June 1, 2021




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

PAULA M. SAWYERS                                    WILLIAM T. CRAMER
20 S. Second Street                                 470 Olde Worthington Road
Fourth Floor                                        Suite 200
Newark, OH 43055                                    Westerville, OH 43082
Licking County, Case No. 2021 CA 00004                                                 2



Wise, Earle, J.

       {¶ 1} Defendant-Appellant Rashidah Morgan appeals the October 26, 2020

judgment of the Licking County Court of Common Pleas which revoked her community

control sanction and imposed a previously suspended 3-year prison term. Plaintiff-

Appellee is the state of Ohio.

                         FACTS AND PROCEDURAL HISTORY

       {¶ 2} The parties do not dispute the facts. On January 29, 2019, Appellant was

placed on a 3-year period of community control following a plea of guilty to robbery, a

felony of the third degree. She was ordered to complete the Mended Reeds Community

Based Corrections program. Additionally relevant to this matter, Appellant was not to

leave the state of Ohio without written permission of the Adult Court Services Department

and was to obey all laws, federal, state, and local.

       {¶ 3} Appellant successfully completed the Mended Reeds program and

thereafter decided to relocate to Lawrence County Ohio. Her community control was

transferred to Lawrence County for courtesy supervision in June of 2019.

       {¶ 4} On May 21, 2020, Appellant's Licking County probation officer was notified

that Appellant was being held in the Lawrence County Jail on a burglary charge. The

charge was reduced to trespassing, a misdemeanor of the fourth degree, but Appellant

thereafter failed to appear for a scheduled court appearance. A warrant therefore issued

for her arrest. In September 2020, Appellant was arrested in New Mexico and returned to

Licking County to face community control violations.

       {¶ 5} On October 26, 2020, Appellant waived a hearing and admitted to violating

the terms and conditions of her community control. In a sentencing memo filed prior to
Licking County, Case No. 2021 CA 00004                                                   3


the hearing, Appellant's probation officer recommended the trial court impose the

previously suspended sentence noting Appellants extensive criminal history and her

inability to comply with supervision. The trial court accepted that recommendation and

imposed the previously suspended 3-year prison term.

      {¶ 6} Appellant was granted leave to file a delayed appeal and the matter is now

before this court for consideration. Appellant raises one assignment of error for our

consideration:

                                             I

      {¶ 7} "THE TRIAL COURT ABUSED ITS DISCRETION IN REVOKING

COMMUNITY CONTROL AND IMPOSING A PRISON TERM."

      {¶ 8} In her sole assignment of error, Appellant argues the trial court abused its

discretion by revoking her community control. Appellant appears to argue that because

she has successfully completed a term of community control in the past and because she

complied with some terms of the period of community control in this matter, the trial court

erred by revoking her community control. We disagree

      {¶ 9} We review the trial court's decision to revoke community control under an

abuse of discretion standard. State v. Smith, Richland App. Nos. 94-CA-62, 94-CA-64,

1995WL557408 at 4. (Aug. 28, 1995). A trial court will not be deemed to have abused its

discretion unless its decision was unreasonable, arbitrary, or unconscionable. Blakemore

v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

      {¶ 10} We have previously stated the privilege of community control rests upon the

defendant's compliance with the terms and conditions of community control and any
Licking County, Case No. 2021 CA 00004                                                    4


violation of those conditions may properly be used to revoke the privilege. (Emphasis

added.) State v. Bell, 66 Ohio App.3d 52, 57, 583 N.E.2d 414 (5th Dist.1990).

       {¶ 11} Here, Appellant's community control was revoked after she committed a

new criminal offense, failed to appear in court, and fled the state. Upon full review of the

record, we find no abuse of discretion.

       {¶ 12} The sole assignment of error is overruled.

       {¶ 13} The judgment of the Licking County Court of Common Pleas is affirmed.



By Wise, Earle, J.

Gwin, P.J. and

Delaney, J. concur.




EEW/rw